Citation Nr: 0843887	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  07-14 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected PTSD or 
hypertension.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a skin disorder


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1969, 
including combat service in the Republic of Vietnam, and his 
decorations include the Combat Infantryman Badge.  The 
veteran thereafter served with a reserve component from July 
1981 to July 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims of service connection for hypertension and 
coronary artery disease, to include as secondary to service-
connected PTSD, and his claims of service connection for 
headaches and a skin disorder.  

In October 2008, the veteran testified before the Board at a 
hearing that was held via videoconference from the RO.  At 
the proceeding, the veteran raised a new claim of entitlement 
to an increased rating for PTSD.  The Board refers this 
matter to the RO for appropriate action.

The issues of entitlement to service connection for a skin 
disorder, and for coronary artery disease, to include as 
secondary to service-connected PTSD or hypertension,  are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  The veteran's hypertension is related to his PTSD.

2.  The veteran's headaches had their onset in service.


CONCLUSIONS OF LAW

1.  The veteran's hypertension is aggravated by his service-
connected PTSD.  38 U.S.C.A. § 1110; 1131; 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.309, 3.310 (2008). 

2.  Headaches were incurred during, and as a result of, 
active service.  38 U.S.C.A. §§ 1110, 1131; 1154; 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
veteran have been satisfied is not required. The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the veteran.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 
(2008).  Service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  See also Degmetich v. Brown, 104 F. 
3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection for certain chronic diseases, including 
cardiovascular disease, will be rebuttably presumed if they 
are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2008);.  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  "A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service."  
Watson v. Brown, 309, 314 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  See 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an 
injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d) (2008).  "Satisfactory 
evidence" is credible evidence.  Collette, 82 F.3d at 392.  
Such credible, consistent evidence may be rebutted only by 
clear and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  This provision does not 
establish a presumption of service connection; rather, it 
eases a combat veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  Collette, 82 F.3d at 392.  The 
reduced evidentiary burden only applies to the question of 
service incurrence, and not to the question of either current 
disability or nexus to service; both of these inquiries 
generally require competent medical evidence.  See Libertine 
v. Brown, 9 Vet. App. 521 (1996).

A.  Hypertension

The veteran's service medical records do not demonstrate 
treatment for or a diagnosis of hypertension.  The veteran, 
however, does not contend that his hypertension was incurred 
during service, but rather contends that it was caused or 
aggravated by his service-connected PTSD.  

In support of his claim, the veteran submitted an April 2007 
letter written by his treating physician.  In this letter, 
the physician stated that the veteran's hypertension was 
essential in nature, meaning that the etiology of the 
hypertension was multifactorial and therefore could not be 
said to have been caused solely by his PTSD.  However, the 
veteran's PTSD had been found to contribute to the severity 
of his hypertension, as well as to the difficulty of its 
control.  

A causal link is not required for service connection on a 
secondary basis.  A showing that the service-connected 
disability aggravates the condition at issue will also 
satisfy the requirements for service connection on a 
secondary basis.  See Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  In such cases, only the portion attributable to 
the service-connected disability will qualify for 
compensation.  Id.  Here the veteran's treating physician 
found that his hypertension was aggravated by his service-
connected PTSD in that it had made his hypertension more 
severe and more difficult to control.  The Board finds that 
the evidence supports a finding that the veteran's 
hypertension is related to his service-connected PTSD.  Thus, 
service connection is warranted.

B.  Headaches

The veteran asserts that he has a chronic headache disorder 
that first manifested during service.  In October 2008 
testimony before the Board, the veteran stated that he 
sustained shrapnel wounds to the head as a result of combat 
in Vietnam, and that since sustaining those injuries, he has 
experienced severe headaches.

The veteran's Form DD-214 lists his military occupational 
specialty as light weapons infantry.  His service awards and 
decorations include the combat infantryman badge reflecting 
his combat service.

The available service medical records show that in 1967 the 
veteran sustained several shrapnel injuries of his scalp.  X-
ray examination of his head was negative for fractures of the 
skull.  The first record of a complaint of headaches, 
however, is not dated until February 1969, when the veteran 
was examined prior to separation from service.  He at that 
time stated that he had frequent severe headaches.  The 
examiner noted his history of shrapnel wounds to his head and 
the veteran's comment that the headaches were worse with loud 
noises or when he felt depressed.  He stated that the 
headaches were relieved by rest; the diagnosis was headaches.  

Post-service medical records show that the veteran has 
continued to have headaches.  

After a review of the record, the Board finds that the 
evidence in this case supports the veteran's claim.  The 
veteran has provided credible testimony as to in-service head 
trauma and resulting headaches.  He has also offered 
competent testimony with respect to having first experienced 
chronic headaches in service.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (2007) (holding that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when a layperson is competent to identify the 
medical condition, or reporting a contemporaneous medical 
diagnosis, or the lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional).  
The in-service evidence demonstrating both head trauma as a 
result of the shrapnel wounds and complaints of frequent 
headaches are persuasive corroboration of the veteran's 
contentions.  Given the incurrence of headaches as a result 
of combat trauma, and resolving all reasonable doubt in the 
veteran's favor, service connection for headaches is 
warranted.  


ORDER

Service connection for hypertension secondary to 
service-connected PTSD is granted.

Service connection for headaches is granted.


REMAND

Additional development is needed prior to further disposition 
of the claims for service connection for a skin disorder, and 
coronary artery disease, to include as secondary to service-
connected PTSD or hypertension.

The veteran contends that he first experienced skin problems 
in service.  In October 2008 testimony before the Board, the 
veteran stated that he did not seek treatment for his skin 
disorders during service given the combat circumstances of 
his service.  His service medical records do not reflect 
treatment for the rashes that he reports that he first 
experienced in service.  

Post-service clinical records reflect treatment for skin 
problems in June 2002.  On his initial evaluation, the 
veteran was found to have a large mass on his back (later 
diagnosed as a lipoma) and lesions on his face.  Subsequent 
treatment records show continued treatment for skin problems.  
At his October 2008 hearing, the veteran stated that he self-
treated rashes that occurred on his arms every two to three 
months with cortisone cream.  He described these rashes as 
similar to those that he manifested during service.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (2008).  The veteran has not been 
afforded a VA dermatological examination.  The veteran has 
stated that he has had the same skin rashes since service 
that he first manifested in service.  The veteran is 
competent to testify as to the continuity of symptomatology 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 
303 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Because 
the veteran is competent to testify as to the continuity of 
symptomatology of his skin rashes, and he has not yet been 
afforded a VA examination with respect to this claim, the 
relationship between the veteran's current skin conditions 
and those that he experienced in service remains unclear to 
the Board, and a remand for an etiological opinion is 
therefore necessary.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

An examination and opinion is also required with regard to 
the veteran's claim for service connection for coronary 
artery disease, to include as secondary to PTSD or 
hypertension.  The veteran, by this decision, has been 
granted service connection for hypertension.  He has not yet 
been afforded a cardiovascular examination.  Given the 
demonstrated link between his hypertension and PTSD, the 
Board finds that an opinion regarding a relationship between 
his coronary artery disease and PTSD, or hypertension, is 
necessary in order to fairly decide the merits of the claim.

Finally, private treatment records are outstanding.  An April 
2007 letter from P. Renee Obi, M.D., reflects that Dr. Obi 
has treated the veteran since December 2001.  Comprehensive 
treatment records from Dr. Obi have not yet been associated 
with the claims file.  Because these records may contain 
evidence pertinent to the veteran's claims, they are relevant 
and should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary 
authorization from the veteran, obtain 
and associate with the claims file 
private medical records dated since 
December 2001 from Dr. Obi.  All 
attempts to secure those records must 
be documented in the claims folder.

2.  Schedule the veteran for a VA 
dermatological examination for the 
purpose of ascertaining the etiology of 
his current skin disorders.  Any 
further indicated studies must also be 
conducted.  The claims file must be 
made available to and reviewed by the 
examiner.  The examiner should opine as 
to whether it is as likely as not that 
any skin disorder found to be present 
is causally or etiologically related to 
the skin conditions the veteran 
experienced in service.  In the event 
that at the examination the veteran 
does not have the skin rashes he 
described experiencing in service and 
periodically since service, the 
examiner should consider the veteran's 
statements regarding his symptoms in 
service and his statements of 
continuous symptoms of skin problems 
after service.  Dalton v. Nicholson, 21 
Vet. App. 23 (holding that an 
examination was inadequate where the 
examiner did not comment on the 
veteran's report of in-service injury 
and relied on the lack of evidence in 
the service medical records to provide 
a negative opinion).  The rationale for 
all opinions must be provided.

3.  Schedule the veteran for a 
cardiovascular examination to ascertain 
whether it is at least as likely as not 
that his coronary artery disease is 
causally related to, or aggravated by, 
his service-connected PTSD or 
hypertension.  The claims folder should 
be made available to and be reviewed by 
the examiner.  The examiner should 
specifically opine as to the etiology 
of the veteran's coronary artery 
disease.  The examiner should 
additionally specifically opine as to 
whether it is at least as likely as not 
that the veteran's PTSD or hypertension 
caused or aggravated the veteran's 
coronary artery disease.  The examiner 
should take into consideration the 
veteran's assertion that his PTSD 
symptoms first manifested many years 
prior to his formal diagnosis of PTSD.  
All opinions must be accompanied by a 
clear rationale consistent with the 
evidence of record.    

4.  Then, readjudicate the veteran's 
appeal.  If any decision remains 
adverse to the appellant, provide the 
veteran and his representative with a 
supplemental statement of the case.  
Allow the appropriate period for 
response.  The case should then be 
returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


